IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT JACKSON

                            FEBRUARY 1998 SESSION           FILED
                                                             March 19, 1998

                                                            Cecil Crowson, Jr.
                                                            Appellate C ourt Clerk
RICKY L. SAMMARTINO,            )
                                )     No. 02-C-01-9701-CC-00040
            APPELLANT,          )
                                )     Dyer County
v.                              )
                                )     Honorable Joe G. Riley, Judge
STATE OF TENNESSEE,             )
                                )     (Post-Conviction Relief)
            APPELLEE.           )




FOR THE APPELLANT:                    FOR THE APPELLEE:

Vanedda Prince                        John Knox Walkup
Attorney at Law                       Attorney General & Reporter
P. O. Box 26                          425 Fifth Avenue, North
Union City, TN 38281                  Nashville, TN 37243-0493

                                      Elizabeth T. Ryan
                                      Assistant Attorney General
                                      425 Fifth Avenue, North
                                      Nashville, TN 37243-0493

                                      C. Phillip Bivens
                                      District Attorney General
                                      P. O. Box E
                                      Dyersburg, TN 38025




OPINION FILED: ______________________________________


AFFIRMED PURSUANT TO RULE 20


Joe B. Jones, Presiding Judge
                                      OPINION

       The appellant, Ricky L. Sammartino (petitioner), appeals as of right from a judgment

of the trial court dismissing his post-conviction action after an evidentiary hearing. The trial

court found the petitioner was afforded the effective assistance of counsel guaranteed by

the United States and Tennessee Constitutions, and his pleas of guilty passed

constitutional muster. The petitioner presents two issues for review. He contends (a) “the

trial court erred in holding that the Appellant received the effective assistance of counsel,”

and (b) “the trial court erred in holding that the Petitioner voluntarily entered a plea of

guilty.” After a thorough review of the record, the briefs submitted by the parties, and the

law governing the issues presented for review, it is the opinion of this court that the

judgment of the trial court should be affirmed pursuant to Rule 20, Tennessee Court of

Criminal Appeals.

       The petitioner and defense counsel testified at the evidentiary hearing. Their

respective testimony conflicted as to every material issue and fact. It is evident the court

accredited the testimony of defense counsel thereby rejecting the testimony given by the

petitioner. Thus, the evidence contained in the record does not preponderate against the

findings of fact made by the trial court.




                                            ________________________________________
                                                JOE B. JONES, PRESIDING JUDGE


CONCUR:



___________________________________
      JOHN H. PEAY, JUDGE



___________________________________
    THOMAS T. WOODALL, JUDGE